Citation Nr: 1432789	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  03-10 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS).


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from September 1966 to August 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In March 2004, the Board remanded this claim for additional development.  The Board then denied this appeal in an August 2006 decision.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  The Secretary of Veterans Affairs (Secretary) and the Veteran, through his attorney, filed a joint motion to remand (JMR) to vacate the Board's decision in August 2006 and remanded the claim back to the Board.  

In September 2009, the Board requested an expert medical opinion.  An opinion was received in November 2009.  

In March 2010, the Board remanded this claim to obtain additional treatment records and Social Security records.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

Multiple sclerosis did not have its onset in active service or become manifest to a degree of 10 percent or more within seven years after the date of separation from such service.


CONCLUSION OF LAW

Multiple sclerosis was not incurred in active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2005 that fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran and VA's respective duties for obtaining evidence.  A March 2006 Supplemental Statement of the Case (SSOC) provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The Veteran's claim was subsequently adjudicated in a September 2013 SSOC.  Therefore, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims file, as are post-service private and VA examination and treatment records.  Social Security records were obtained and associated with the claims file.  Virtual VA records were also reviewed.  There is no indication that there are any other outstanding pertinent documents or records that have not been obtained or that are not adequately addressed in documents or records contained within the claims folder. 

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for Multiple Sclerosis

The Veteran seeks entitlement to service connection for multiple sclerosis (MS).  He asserts he began experiencing symptoms during service but was not diagnosed until many years after service.

Applicable Laws

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

In addition, the law provides that, where a Veteran served ninety days or more of active military service, and multiple sclerosis becomes manifest to a degree of 10 percent or more within seven years after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

With chronic diseases shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. 

When the disease entity is established, there is no requirement of evidentiary showing of continuity.  If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309(a).  Because multiple sclerosis is specifically listed as a chronic disease under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology is for application in the Veteran's claim of service connection. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of psychiatric, respiratory, or orthopedic disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Dorland's Medical Dictionary defines multiple sclerosis as a chronic neurologic disease in which there are patches of demyelination scattered throughout the white matter of the central nervous system, sometimes extending into the gray matter, with symptoms including weakness, incoordination, paresthesias, speech disturbances, and visual disturbances, most commonly double vision.  The course of the disease is usually prolonged, with remissions and relapses over many years.  See Dorland's Illustrated Medical Dictionary 973 (30th ed. 2003).

Facts

The Veteran's service records were reviewed.  In January 1966, he reported he was in good health and his January 1966 enlistment examination did not note any pertinent abnormalities, other than a previous skin graft and defective distant vision.

In April 1968, the Veteran reported increased daytime urinary frequency without signs of an infection.  A urinalysis was ordered and revealed the presence of bacteria.  

In November 1968, the Veteran had a periodical examination, where he indicated that he was in excellent health.  The examination did not reveal any pertinent abnormalities, other than continued defective vision and a scar.  

In April 1969, the Veteran again reported that he was in good health for his separation examination.  It was noted that he had chronic postnasal drip.  The examination again revealed defective vision and a scar.  

In August 1969, the Veteran fell and injured his left elbow.  He was given a posterior splint and sling.

Approximately a week later, the Veteran indicated that there had been no change in his medical condition since his separation physical in April 1969.

A magnetic resonance image (MRI) in November 1999 revealed the Veteran had multiple abnormal areas of signal intensity numbering greater than 10, consistent with a diagnosis of multiple sclerosis.  

In June 2001, the Veteran's treating physician, Dr. L., submitted a statement indicating that a medical opinion was requested from him.  The physician stated that he was unable to make the statement that the Veteran's MS had an onset during the 7 year presumptive period following discharge from the Army.  The physician stated that the Veteran's first focal neurological symptoms, which suggested he had MS, occurred in 1987, where he developed a spell of horizontal diplopia.  The physician then stated that there were no symptoms that occurred during the time frame of 7 years after service, in order to be able to attribute the disorder to military service.

In September 2004, a private treatment record indicates the Veteran was evaluated for his multiple sclerosis.  The physician, Dr. H., reported that the Veteran indicated he was diagnosed with multiple sclerosis after seeing a neurologist in 1999, however, the physician stated it was clear that he had MS for years.  The physician then stated that the Veteran was hit by a car at age 11 and seemed to recover, but by the age of 15-16 was having some disequilibrium and pain.  The physician then noted that the Veteran went into service and began having urinary problems, including bladder incontinence, with generalized pain and decreased equilibrium.  The physician noted that the Veteran had episodic symptoms, including horizontal diploma in 1984 or 1987, and had a computed axis tomography (CAT) scan, which was negative.  The Veteran also reported tripping and falling, leading him to a referral for an MRI, which demonstrated more than 10 brain lesions in November 1999.

The Veteran was afforded a VA examination in January 2006.  After examination, the Veteran was diagnosed with MS.  The examiner noted that the Veteran was discharged from service in 1969, and had a diagnosis of MS in 1999.  The examiner opined that after reviewing the claims file and medical records, it was not at least as likely as not that the Veteran's MS manifested within seven years of discharge.  

The Board requested a specialist's opinion, which was received in November 2009.  The specialist, a neurologist, indicated that there was little doubt that the Veteran has MS.  Concerning the onset of symptoms, the specialist noted that several clinical symptoms appear in the medical records that clearly antedate the 1999 firm diagnosis of MS.  The first was increased urinary daytime frequency, which was recorded during service in April 1968 and the second was an episode of falling in the shower with a resulting elbow injury, occurring in service.  A third was lateral rectus weakness in the right eye with associated diplopia in July 1984, post service.

The specialist then explained that the Veteran's 1968 episode of urinary frequency is a symptom often seen in MS, but in the Veteran's case, the treating physician obtained a urinalysis and a urine culture, both of which demonstrated the presence of bacteria and supported a diagnosis of a urinary tract infection, not MS, as the cause of urinary frequency.  

Regarding the fall, the specialist noted that there was no mention in the medical record at the time of the fall, or antecedent or subsequent to the fall, that the Veteran suffered from incoordination, vertigo, or dizziness associated with the fall, to suggest that he fell as a result of neurological dysfunction as opposed to a simple fall, from having slipped in the shower.

Regarding the diplopia and lateral rectus weakness in 1984, the specialist noted that a work-up at the time for myasthenia gravis as the cause was negative.  As a result, the specialist opined that the Veteran's onset of clinical symptoms did in fact, pre-date his 1999 diagnosis, but was in 1984, at the time of ocular motility symptoms.  The specialist noted that there was no convincing evidence of clinical onset prior to 1984.  Therefore, the specialist opined that it is not as likely as not that the Veteran's onset of MS was within seven years of his service discharge.

Analysis

In consideration of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for multiple sclerosis.

The medical evidence of record shows that the Veteran has a current disability.  Multiple treatment records reveal that the Veteran has a diagnosis of MS. 

However, his service treatment records are absent for any diagnosis of multiple sclerosis and are negative for any symptoms that can be persuasively attributed to the disorder.  As noted previously, the Veteran's reported symptom of increased urinary frequency during service is attributed to the presence of bacteria found during a urinalysis and a urine culture, which supports a diagnosis of a urinary tract infection, not MS, as the cause of urinary frequency.  Additionally, the Board finds that the evidence does not support that the Veteran's reported symptoms of falling during service can be attributed to MS.  As noted previously, there was no mention in the medical record at the time of the fall, or before or after the fall that the Veteran suffered from incoordination, vertigo, or dizziness, to suggest that he fell as a result of neurological dysfunction as opposed to a simple fall, from having slipped in the shower.  Additionally, the Veteran himself indicated he was in "good" health multiples times during service, in November 1968, April 1969 and August 1969.

The first documented evidence of complaints that can be related to multiple sclerosis is dated in the 1980s, specifically 1984, approximately 15 years after the Veteran's separation from active service.  At that time, the Veteran suffered from eye symptoms, which are common early symptoms of MS.  As noted by multiple physicians, this is the earliest symptom of MS documented in the record.  See June 2001 opinion from Dr. L., and November 2009 opinion from Dr. R.

In making this determination, the Board notes that the Veteran submitted a physician report from September 2004 opining that the Veteran has had MS for years prior to his diagnosis in 1999.  See September 2004 report from Dr. H.  Of note, while the physician does not pinpoint a specific year of onset, the physician stated that the Veteran was having urinary symptoms during service, as well as generalized pain and decreased equilibrium.  The opinion conflicts with the three other medical opinions of record.  See June 2001 opinion from Dr. L, January 2006 VA examiner's opinion, and November 2009 specialist's opinion. 

Where the Board is presented with conflicting medical evidence, it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Court has declined to adopt a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of a VA examiner or another doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993). 

Instead, the Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases).

The September 2004 opinion from Dr. H. did not definitely state that the Veteran's MS began during service or within seven years from discharge from service.  Furthermore, Dr. H. appears to use the Veteran's urinary symptoms during service as evidence that the Veteran had MS during service; however, these symptoms were attributed to a urinary tract infection, as evidenced by bacteria in a urine sample.  Additionally, there is no evidence that the Veteran had generalized pain or decreased equilibrium during service.  The Board finds it probative that the Veteran sought treatment for multiple ailments during service, such as a sore throat, rhinitis, and other minor symptoms, but failed to report symptoms of dizziness or incoordination.  Accordingly, the Board accords the September 2004 private opinion little probative value.  There is no indication that the September 2004 physician reviewed the Veteran's claims folder, and thus there is no evidence that indicates the physician had knowledge of the reported symptoms and/or testing results during service.  

The Board also finds that the January 2006 VA examiner's opinion should be accorded little value.  Although the claims file was reviewed, the examiner did not offer a rationale for the opinion provided.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  There was no explanation regarding why the examiner opined that it was not likely that the Veteran's MS manifested within seven years of discharge.  Hence, this opinion is given limited probative value as well.

The September 2004 private opinion and the January 2006 VA examination are in contrast to the November 2009 specialist's opinion, which consisted of a complete review of the claims folder and relevant evidence as well a fully supported rationale.  In formulating the opinion, the specialist was aware of all of the Veteran's lay assertions as well as the documented medical evidence during and post-service, and an opinion was provided in light of this information.  The Board accepts the November 2009 specialist's opinion as being the most probative and persuasive medical evidence on the subject, as it contains detailed rationale for the medical conclusions and is based on sound medical principles.  See Boggs v. West, 11 Vet. App. 334 (1998). 

The Board has considered the Veteran's assertions that his multiple sclerosis began during service.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses and cautioning that lay testimony that Veteran suffered a particular illness); Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet App 303, 308 -09 (2007); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Although the Veteran may be competent to describe symptoms such as urinary frequency and dizziness, he is not competent to comment on the etiology of the symptoms.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between multiple sclerosis and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Therefore, the Veteran's statements asserting a relationship between his multiple sclerosis and service do not constitute competent medical evidence on which the Board can make a service connection determination.  Moreover, the Board finds that the most persuasive evidence with respect to the etiology of the Veteran's current multiple sclerosis is the November 2009 specialist's medical opinion.  The examiner has medical expertise and provided supporting rationale for the medical opinion.

The Board also recognizes that service connection may be granted on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b).  In this case, the Veteran has contended that he has experienced symptoms such as fatigue, generalized pain, and dizziness.  The Board recognizes that the Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Furthermore, he can attest to these symptoms, such as pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

However, in this case, the Board finds that the Veteran's statements are not credible with respect to the onset of his reported symptoms.  Concerning the credibility of the evidence, "definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness. It has been termed as 'the quality or power of inspiring belief. . . .' Credibility . . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted). 

The Board finds it probative that the Veteran sought treatment for multiple symptoms during service but failed to report any symptoms of dizziness or incoordination and indicated that he was in good health on multiple occasions during service.  Furthermore, the Veteran filed claims for service connection for several other disorders in July 1997, but did not file a claim for MS or for any type of disorder manifested by his claimed symptoms of dizziness, vertigo, or pain.  Additionally, at the time of his claims in 1997, he reported he "slipped in the shower" injuring his left elbow.  See November 1997 VA examination.  There was no mention at the examination that he was dizzy or suffered vertigo at the time of injury; however, he now asserts he injured his left elbow as a result of falling in the shower due to dizziness and incoordination.  Based on the evidence of record, the Board finds the Veteran is not credible.  
  
Additionally, even if the Veteran were credible, the Board attributes more value to that of the documented medical evidence of record.  Indeed, the service treatment records are completely absent for any complaints or documentation of chronic fatigue, weakness, dizziness.  The Board finds it highly unlikely that the Veteran would be suffering from these symptoms, particularly chronic fatigue or dizziness, and be able to perform his military duties including physical training.  

Although he appears to be sincere in his belief as to service connection, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed credible.  The absence of documented complaints or treatment for many years following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Thus, the Board finds that service connection based on continuity of symptomatology is not warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

Finally, the Board also finds that the weight of the evidence is against a grant of service connection for multiple sclerosis on a presumptive basis.  Specifically, the weight of the evidence is against a finding that the disease manifested to a compensable degree within 7 years of the Veteran's separation from service in 1969.  The Board recognizes the Veteran's statements regarding symptoms that have been present since service.  As stated above, the Veteran is competent to express that he has experienced such symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds that the Veteran is not credible with respect to the onset of his reported symptoms.  Again, the service treatment records do not reveal any complaints related to chronic fatigue, weakness of the extremities, dizziness or incoordination.  The post-service treatment records show that the Veteran did not seek any treatment until the 1980s,  when he suffered from eye symptoms. 

In summary, the Board has weighed the lay and medical evidence of record and finds that the lay evidence of multiple sclerosis symptoms during service are of lesser probative value than the medical evidence, which reflect that his symptoms of MS began in the 1980s.  Because MS is not shown to have manifested during the applicable seven year presumptive period, presumptive service connection is not warranted for MS as a chronic disease under 38 C.F.R. § 3.307.

Therefore, for the reasons and bases set forth above, the Board finds the preponderance of the evidence of record is against the grant of service connection for MS.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for MS is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


ORDER

Entitlement to service connection for multiple sclerosis is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


